DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1–9 in the reply filed on 02/09/2021 is acknowledged.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 recites: 
“1. A filter cartridge for removing impurities from a dirty gas flow to be filtered, comprising a cylindrical filter element made from filter material, a filter insert inserted in the filter element, an inner space formed between the filter element and the filter insert, with the filter material being designed for being cleaned when a compressed air flow is applied against a flow direction of the dirty gas flow, and a base body of a flow guiding device having a surface designed for guiding the compressed air flow, wherein the base body has a distal end zone which is prepared for being completed by an end piece separate from the filter cartridge and mountable to an external housing for flow guiding the compressed air flow.” Emphasis added. 

Claim 1 is indefinite because it is unclear which part (the base body or the end piece) is mountable to an external housing. 
For the purpose of examination, claim 1 is interpreted as: 
“1. A filter cartridge for removing impurities from a dirty gas flow to be filtered, comprising a cylindrical filter element made from filter material, a filter insert inserted in the filter element, an inner space formed between the filter element and the filter insert, with the filter material being designed for being cleaned when a compressed air flow is applied against a flow direction of the dirty gas flow, and a base body of a flow guiding device having a surface designed for guiding the compressed air flow, wherein the base body has a distal end zone which is prepared for being completed by an end piece separate from the filter cartridge and wherein the end piece is mountable to an external housing for flow guiding the compressed air flow.”

Claim 7 recites: 
“7. The filter cartridge according to claim 1, wherein an outer diameter of the base body increases from the first axial end face of the base body to a second axial end face which is opposed to the first axial end face.” Emphasis added. 

Claim 7 is indefinite because the phrase “the first axial end face” lacks antecedent basis. The limitation is not an inherent feature, because claim 9 introduces it for the first time.
For the purpose of examination, claim 7 is interpreted as: 
“7. The filter cartridge according to claim 1, wherein an outer diameter of the base body increases from the first axial end face of the base body to a second axial end face which is opposed to an first axial end face.”

Claim 8 recites: 
“8. A kit comprising an end piece and a filter cartridge for removing impurities from a dirty gas flow to be filtered, the filter cartridge comprising a cylindrical filter element made from filter material, a filter insert inserted in the filter element, an inner space formed between the filter element and the filter insert, with the filter material being designed for being cleaned when a compressed air flow is applied against a flow direction of the dirty gas flow, and a base body of a flow guiding device having a surface designed wherein the base body has a distal end zone which is prepared for being completed by an end piece separate from the filter cartridge and mountable to an external housing for flow guiding the compressed air flow.” Emphasis added. 

Claim 8 is indefinite because it is unclear which part (the base body or the end piece) is mountable to an external housing. 
For the purpose of examination, claim 8 is interpreted as: 
“8. A kit comprising an end piece and a filter cartridge for removing impurities from a dirty gas flow to be filtered, the filter cartridge comprising a cylindrical filter element made from filter material, a filter insert inserted in the filter element, an inner space formed between the filter element and the filter insert, with the filter material being designed for being cleaned when a compressed air flow is applied against a flow direction of the dirty gas flow, and a base body of a flow guiding device having a surface designed for guiding the compressed air flow, wherein the base body has a distal end zone which is prepared for being completed by an end piece separate from the filter cartridge and wherein the end piece is mountable to an external housing for flow guiding the compressed air flow.”

Claim 9  recites: 
“9. A filter unit for removing impurities from a dirty gas flow to be filtered, comprising a housing in which at least one filter cartridge according to claim 1 is arranged, and comprising an end piece secured to the housing, wherein an axial end face of the end piece is disposed to face a first axial end face of the base body of the filter cartridge.” Emphasis added.

Claim 9 is indefinite because it is unclear if the phrase “an end piece” is the same as the “end piece” in claim 1. 
For the purpose of interpretation, claim 9 is interpreted as: 
the end piece secured to the housing, wherein an axial end face of the end piece is disposed to face a first axial end face of the base body of the filter cartridge.”

Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–3 and 7–9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Morgan, US 5,972,059 (“Morgan”). Claims 4–5 are rejected under 35 U.S.C. 103 as being obvious over Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Morgan in view of Wang, CN 205287916 (“Wang”)1. 
Morgan teaches the limitations of claim 1:
“A filter cartridge for removing impurities from a dirty gas flow to be filtered (a filter assembly for use in filtering air in a dust collecting system, Morgan Fig. 2, col. 1, ll. 5–8), comprising a cylindrical filter element made from filter material (cylindrical filter element 11, id. at Fig. 2, col. 2, ll. 18–22), a filter insert inserted in the filter element (conical filter element 15, id. at  Fig. 2, col. 2, ll. 26–27), an inner space formed between the filter element and the filter insert (the space between cylindrical filter element 11 and conical filter element 15, id. at Fig. 2),  with the filter material being designed for being cleaned when a compressed air flow is applied against a flow direction of the dirty gas flow (this limitation describes the intended use if the claimed apparatus and therefore does not receive patentable weight, MPEP 2114(II)), and a base body of a flow guiding device having a surface designed for guiding the compressed air flow (brace 16 is the base body of a flow guiding device having a surface designed for guiding compressed air flow, id. at Fig. 2, col. 2, ll. 32–34), wherein the base body has a distal end zone which is prepared for being completed by an end piece separate from the filter cartridge (brace 16 has a distal end zone being completed by an end piece separate from the filter cartridge — the tip of brace 16 is the “end piece separate from the filter cartridge” id. at Fig. 2, col. 2, ll. 33–35) and mountable to an external housing for flow guiding the compressed air flow (this limitation describes the intended use of the claimed apparatus and therefore fails to patentably distinguish over the prior art, MPEP 2114(II)).”

    PNG
    media_image1.png
    694
    668
    media_image1.png
    Greyscale


Claim 2 requires that for the filter cartridge according to claim 1, the surface of the base body is formed and disposed so that it is transformed seamlessly and/or infinitely and/or in conformity with the slope and/or in conformity with the curvature into an outer surface of the end piece. Morgan’s brace 16 is formed and disposed so that it is transformed seamlessly and infinitely and in conformity with the slope and in conformity with the curvature into an outer surface of the end piece (i.e., the tip of brace 16).
Claim 3 requires that for the filter cartridge according to claim 2, the transition of the surface of the base body into the outer surface of the end piece is such that the flow of the 
The limitations of claim 3 fail to patentably distinguish over the prior art because they describe the intended use of the claimed apparatus rather than its structure.  MPEP 2114(II). 
Claim 4 requires that the filter cartridge according to claim 1, wherein electrically conducting elements are provided in the base body for grounding, said elements being designed so that the filter cartridge is grounded with respect to a housing. Claim 5 requires that the filter cartridge according to claim 4, wherein the electrically conducting elements are in the form of resilient contact electrodes. 
Morgan does not disclose electrically conducting elements provided in the base body for grounding in the form of resilient contact electrodes. However, in the analogous art of filter cartridges, Gembolis teaches a conductive end cap with a conductive resilient material disposed within, and the conductive end cap is designed so that the filter cartridge is grounded with respect to the housing. Gembolis Fig. 4, col. 5, ll. 34–38 and col. 2, ll. 63–col. 3, ll. 11–22. It would have been obvious to include Gembolis conductive resilient material (i.e. resilient contact electrodes) in Morgan’s brace 16 to provide a ground path for carrying away static charge in the fluid passing through the cartridge. 
Claim 6 requires that the filter cartridge according to claim 1, wherein the base body includes a receiver or a transmitter comprising RFID technology for checking a mating filter cartridge and/or for checking positioning of the filter cartridge. Morgan does not disclose that the base body (i.e. brace 16) includes a receiver or a transmitter comprising RFID technology for checking a mating filter cartridge and/or for checking positioning of the filter cartridge. In the analogous art of filter cartridges, Wang discloses a RFID tag 6 at one end of the filter cartridge 1. 
Claim 7 requires that the filter cartridge according to claim 1, wherein an outer diameter of the base body increases from a first axial end face of the base body to a second axial end face which is opposed to the first axial end face. Morgan’s brace 16 is in the shape of a cone and therefore the outer diameter of brace 16 increases from a first axial end face (i.e., the tip of brace 16) to a second axial end face (i.e. the bottom of brace 16). 
Morgan teaches the limitations of claim 8: 
“A kit comprising an end piece (the tip of brace 16, Morgan Fig. 2, col. 2, ll. 33–35) and a filter cartridge for removing impurities from a dirty gas flow to be filtered (a filter assembly for use in filtering air in a dust collecting system, id. at Fig. 2, col. 1, ll. 5–8), the filter cartridge comprising a cylindrical filter element made from filter material (cylindrical filter element 11 made from filter material, id. at Fig. 2, col. 2, ll. 18–22 and col. 2, ll. 41–43), a filter insert inserted in the filter element (conical filter element 15, id. at  Fig. 2, col. 2, ll. 26–27), an inner space formed between the filter element and the filter insert (the space between cylindrical filter element 11 and conical filter element 15, id. at Fig. 2), with the filter material being designed for being cleaned when a compressed air flow is applied against a flow direction of the dirty gas flow (the examiner takes the position that this part is intended use and has no significance to the structure and thus has no patentable weight. MPEP 2114(II)), and a base body of a flow guiding device having a surface designed for guiding the compressed air flow (brace 16 is the base body  id. at Fig. 2, col. 2, ll. 32–34), wherein the base body has a distal end zone which is prepared for being completed by an end piece separate from the filter cartridge (brace 16 has a distal end zone being completed by an end piece separate from the filter cartridge — the tip of brace 16 is the “end piece separate from the filter cartridge” id. at Fig. 2, col. 2, ll. 33–35) and mountable to an external housing for flow guiding the compressed air flow (the examiner takes the position that this part is intended use and has no significance to the structure and thus has no patentable weight, MPEP 2114(II)).”
Morgan teaches the limitations of claim 9: 
“A filter unit for removing impurities from a dirty gas flow to be filtered (a filter unit for use in filtering air in a dust collecting system, Morgan Fig. 5, col. 2, ll. 57–58), comprising a housing in which at least one filter cartridge according to claim 1 is arranged (housing 20 in which a plurality of Morgan’s filter assembly is arranged, id. at Fig. 5, col. 2, ll. 58–61), and comprising an end piece secured to the housing, wherein an axial end face of the end piece is disposed to face a first axial end face of the base body of the filter cartridge (top member 12 id. at Fig. 5, col. 2, ll. 57–65).”

    PNG
    media_image2.png
    768
    1259
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776       

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                                                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Wang is the 12-page Foreign Reference dated Jun. 10, 2019. The examiner relies on the original document for the figures and the translation for the text.